PER CURIAM.
Melvin T. Young (hereinafter, “Movant”) appeals from the motion court’s judgment *119denying his Rule 24.035 motion without an evidentiary hearing. Movant claims the motion court erred in that: (1) the terms of his plea agreement were not disclosed in open court pursuant to Rules 24.02(c) and (d); and (2) he was not given the opportunity to withdraw his plea as required by Rule 24.02(d)(4).
We have reviewed the briefs of the parties and the record on appeal. The judgment of the court is supported by the evidence and thus, not clearly erroneous. Rule 24.035(k). An extended opinion would have no precedential value.
The judgment of the motion court is affirmed in accordance with Rule 84.16(b).